United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7107                                                   September Term, 2021
                                                              FILED ON: JULY 12, 2022

DAVID NAKHID,
                       APPELLANT

v.

AMERICAN UNIVERSITY,
                  APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:19-cv-03268)


       Before: ROGERS, MILLETT and KATSAS, Circuit Judges

                                        JUDGMENT

      This appeal was considered on the record from the United States District Court for the
District of Columbia and on the briefs of the parties. See FED. R. APP. P. 34(a)(2); D.C. CIR. R.
34(j). The court has afforded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. CIR. R. 36(d). For the following reasons, it is

     ORDERED AND ADJUDGED that the judgment of the district court be AFFIRMED.

      David Nakhid, a former professional soccer player and coach, sued American University for
employment discrimination on the basis of race, ethnicity, or national origin based on its decision
not to hire him to coach the men’s soccer team. The district court granted summary judgment for
the University, ruling that Title VII and § 1981 do not protect a noncitizen candidate who submits
a job application while not physically present in the United States, and that, alternatively, Nakhid
had failed as a matter of law to establish that the University’s stated race-neutral reason for
declining to hire him was a pretext for discrimination. Nakhid v. Am. Univ., No. 19-cv-3268, 2021
WL 4169355 (D.D.C. Sept. 14, 2021). On the alternative ground, the court affirms.

     In hiring a new head coach for its Division 1 men’s soccer team, American University sought
candidates with “5–8 years of relevant experience,” including “[d]emonstrated knowledge and
success in coaching at the collegiate or professional level,” as well as the “[a]bility to work
successfully with male college student-athletes” and to navigate applicable collegiate league
                                                  2

regulations. Job Posting. Nearly 100 candidates applied. The University conducted screening
interviews with eight candidates, follow-up Skype interviews with five candidates, and final in-
person interviews with two of those candidates. It hired a candidate with about twenty years of
collegiate coaching experience at three universities. Nakhid was not selected for an initial
screening interview.

      Under both Title VII and § 1981, courts analyze claims of discrimination under the burden-
shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See
DeJesus v. WP Co. LLC, 841 F.3d 527, 532 (D.C. Cir. 2016). When an employer sued for
discrimination asserts a “legitimate, nondiscriminatory reason” for its decision, the plaintiff bears
the burden of showing that the employer’s proffered reason was “pretext.” McDonnell Douglas,
411 U.S. at 802, 804. The question then becomes whether “the employee [has] produced sufficient
evidence for a reasonable jury to find that the employer’s asserted non-discriminatory reason was
not the actual reason” for the adverse action. Brady v. Off. of Sergeant at Arms, 520 F.3d 490,
494–95 (D.C. Cir. 2008).

      Here, because the University articulated a legitimate, nondiscriminatory reason for declining
to hire (or even to interview) Nakhid — his lack of collegiate coaching experience — Nakhid must
show there was sufficient evidence for a reasonable jury to conclude that this explanation was a
pretext for discrimination on the basis of race, ethnicity, or national origin. Nakhid cannot do so.
He offers three reasons a jury might find the University’s explanation pretextual; none is
persuasive.

      First, Nakhid suggests that the University’s asserted reason for declining to hire him must be
pretextual because the job posting indicated that “collegiate or professional” coaching experience
would fit the bill, and he had the latter. Job Posting. But the job posting also emphasized
collegiate-sports-specific experience, like the “ability to work within NCAA and Patriot League
regulations” and the “[a]bility to work successfully with male college student-athletes.” Id. The
question is not whether collegiate experience was in fact required but rather whether hiring
officials sincerely made their decision on that basis and not on the basis of race. Fischbach v. D.C.
Dep’t of Corrs., 86 F.3d 1180, 1183 (D.C. Cir. 1996). All of the University personnel who were
involved in the hiring process attested to the central role that collegiate coaching experience played
in their decisionmaking process. The resumes of their preferred candidates bear out that assertion:
All the candidates interviewed, including the successful candidate, had collegiate coaching
experience. Nakhid’s assertion that the University official in charge of hiring admitted he was
qualified for the position is unsupported by the record.

      For much the same reason, Nakhid’s contention that he was more qualified than the candidate
selected is misplaced and circular. Nakhid’s testimony as to the “night and day” difference
between U.S. college soccer and European professional football, Nakhid Dep. Tr. at 37 (Nov. 16,
2020), reveals the illogic of his insistence that professional coaching experience is more
prestigious, and thus more relevant, than collegiate coaching experience. The selected candidate,
Zach Samol, had extensive collegiate coaching experience; Nakhid had none. The question is not
                                                  3

whether he was objectively qualified, but rather whether hiring officials genuinely rejected his
application for lack of collegiate experience. Fischbach, 86 F.3d at 1183.

      Second, Nakhid suggests that the University’s failure to follow its affirmative action policies
is indicative of pretext. But Nakhid is unable to point to any substantive violation of the
University’s affirmative action policy; instead, he maintains that staff failed to submit an
administrative “search closure form” that would have certified, among other things, that the hiring
process complied with applicable affirmative action policies. That bureaucratic oversight could
not cast doubt in the mind of any reasonable juror on the University’s facially plausible stated
reason for not hiring Nakhid, especially given that the staffer in charge of the hiring process relied
on the guidance provided by the human resources department. Other supposed irregularities, like
the hiring officer’s acceptance of some applications by email and others on the web portal, do not
appear to fall under the umbrella of affirmative action policies at all.

      Third, Nakhid suggests the University’s treatment of another Black applicant, Clint Peay,
supports an inference that the hiring process was discriminatory. But unlike Nakhid, Peay had
both collegiate and professional coaching experience and was selected for an interview, as was
another Black candidate with collegiate experience who advanced to the second round of
interviews. The University’s rejection of a different candidate with collegiate experience does not
shed light on whether Nakhid was rejected for lack of collegiate experience. See Fischbach, 86
F.3d at 1183. Nakhid observes that the executive leadership of the University’s athletic department
consisted of only white employees during the relevant time period. Under these circumstances,
however, a lack of existing diversity, without more, cannot demonstrate that the University’s
explanation is pretextual.

      Because Nakhid failed to produce sufficient evidence for a reasonable jury to find that the
University’s explanation for declining to hire him is pretextual, the court need not consider whether
Title VII or § 1981 apply to job candidates who are not U.S. citizens and who apply to U.S.-based
jobs while physically located outside the United States.

      Finally, Nakhid challenges the district court’s denial of his motion to compel the University
to produce other complaints of discrimination filed against the athletic department and data about
purported racial disparities among its staff. Nakhid has not demonstrated that the district court
abused its discretion in ruling that the University had met its discovery obligations by searching
for such information, which the University reported did not exist.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41.
4

          FOR THE COURT:
           Mark J. Langer, Clerk

    BY:    /s/
           Daniel J. Reidy
           Deputy Clerk